Citation Nr: 0830668	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-24 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea 
(claimed as secondary to duodenitis with hiatal hernia with 
reflux).

2.  Entitlement to an increased evaluation for duodenitis 
with hiatal hernia with reflux, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for hemorrhoids, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1972 to 
October 1976.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2007 rating decision of the 
No. Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In June 2008, the appellant testified at the RO before the 
undersigned Acting Veterans Law Judge.  At that time, he 
submitted additional evidence with a waiver of consideration 
by the agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 20.1304 (referral of additional evidence to the AOJ is not 
necessary if procedural right is waived by the appellant or 
his representative).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During a June 2008 hearing, the appellant testified that he 
had had private medical care and VA treatment for the claimed 
disabilities.  He identified treatment with Mainline Dermott 
Clinic, Arkansas Sleep Disorder Diagnostic Center, and the 
medical practice of Dr. J. Gregory.  He further submitted 
some copies of medical records from these facilities along 
with lab reports.  The appellant testified that he visits his 
private physician Dr. Gregory or other physicians in her 
practice for all medical conditions and received VA treatment 
for service connected disorders.  He testified that the lab 
reports submitted at the hearing show anemia, which he 
attributes to service-connected duodenitis with hiatal hernia 
and/or hemorrhoids.  He testified that has had weight loss, 
or fluctuations, that support entitlement to increase.  He 
further testified that he has sleep apnea due to his service-
connected duodenitis with hiatal hernia and/or hemorrhoids, 
and that the internet article submitted at this hearing show 
a medical relationship between the conditions.

The Board has carefully considered the appellant's testimony 
along with the additional evidence received at the June 2008 
hearing in conjunction with the previously considered 
evidence of record.  The Board finds that remand is necessary 
in order to comply with VA's duty to assist obligations.  
While the appellant provided some copies of private medical 
records, it is unclear whether all pertinent records have 
been obtained from the identified sources.  As such, VA 
should request all pertinent records from the identified 
sources.

Additionally, a VA examination has not been conducted to 
ascertain whether the appellant has sleep apnea due to 
service-connected disability.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (the threshold is low when considering 
whether there is an indication that a disability or 
persistent or recurring symptoms of a disability may be 
associated with the veteran's service); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (The Court held that an 
examination must be conducted where the record before the 
Secretary (1) contains competent evidence that the veteran 
has persistent or recurrent symptoms of disease and (2) 
indicates that those symptoms may be associated with his 
active military service).  As such, VA should schedule the 
appellant for a VA examination and obtain a medical opinion 
as to whether the appellant has sleep apnea due to service-
connected duodenitis with hiatal hernia and/or hemorrhoids.

Lastly, while a VA examination for duodenitis with hiatal 
hernia and hemorrhoids was conducted in January 2007, the 
examination report is incomplete.  There is no indication as 
to whether the appellant has hemorrhoids with secondary 
anemia or fissures, or discussion as to whether the appellant 
has any symptoms identified by the VA rating schedule for 
hiatal hernia or duodenal ulcer, such as, pain, vomiting, 
material weight loss, incapacitating episodes, etc.  The 
examiner states that the appellant has a "significant 
hemorrhoidal problem" but does not explain this comment.  
Therefore, VA should schedule the appellant for another VA 
examination to ascertain the severity of duodenitis with 
hiatal hernia and hemorrhoids.

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release 
authorization, VA should obtain all 
records of private medical treatment by 
Mainline Dermott Clinic, Arkansas Sleep 
Disorder Diagnostic Center, and the 
medical practice of Dr. J. Gregory.

2.  All VA treatment records should be 
obtained and associated with the claims 
folder.

3.  The appellant should be scheduled for 
a VA examination to ascertain whether he 
has sleep apnea related to service-
connected duodenitis with hiatal hernia 
with reflux and/or hemorrhoids.  The 
examiner should review the claims folder.  
A complete rationale for all opinions must 
be provided.

4.  The appellant should be scheduled for 
a VA examination to ascertain the severity 
of service-connected duodenitis with 
hiatal hernia with reflux and hemorrhoids.  
The examiner should indicate whether the 
appellant has persistently recurrent 
epigastric distress with dyphagia, 
pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, 
productive of considerable impairment of 
health.  The examiner should indicate 
whether the appellant has symptoms of 
pain, vomiting material weight loss and 
hematemesis or melena with moderate 
anemia; or other symptom combinations 
productive of severe impairment of health.  
The examiner should indicate whether the 
appellant has hemorrhoids with persistent 
bleeding and with secondary anemia or with 
fissures.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


